Citation Nr: 0307810	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating of 10 percent based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a 10 percent rating based on 
multiple noncompensable service-connected disabilities.


FINDING OF FACT

!.  Service connection is currently in effect for tonsillitis 
and urethral stricture; both disabilities are rated zero 
percent.

2.  There is no medical evidence to show that the veteran's 
tonsillitis is symptomatic or productive of any functional 
impairment but his service-connected urethral stricture is 
manifested by daytime urinary frequency ranging from once 
every 30 minutes to once every 3 or 4 hours and nocturia on 
average once to twice per night, which clearly interferes 
with normal employability.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for 
multiple noncompensable service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.324 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is currently in effect for tonsillitis and 
urethral stricture; both disabilities are rated zero percent.  
The issue on appeal is entitlement to a 10 percent rating 
based on interference with normal employability caused by 
these two disabilities under the provisions of 38 C.F.R. 
§ 3.324.   

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, the 
rating agency is authorized to apply a 10 percent rating, but 
not in combination with any other rating. 38 C.F.R. § 3.324.

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7518, 
urethral stricture is to be rated as voiding dysfunction.  
Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is rated 
as 10 percent disabling where there is a daytime interval 
between once every two and three hours, or awakening to void 
two times per night.  

During an April 2003 VA examination, history obtained from 
the veteran included  daytime urinary frequency ranging from 
once every 30 minutes to once every 3 or 4 hours and nocturia 
on average once to twice per night.  The examiner stated that 
the veteran had apparently been on a plateau where such 
symptoms had been unchanged for over three years.  The 
clinician did not suggest that the veteran's symptoms were 
not due to urethral stricture or out of proportion with his 
underlying genitourinary condition.

In reviewing the record, the Board finds no medical evidence 
to show that the veteran's tonsillitis is symptomatic or 
productive of any functional impairment.  However, his 
service-connected urethral stricture is manifested by daytime 
urinary frequency ranging from once every 30 minutes to once 
every 3 or 4 hours and nocturia on average once to twice per 
night.  The Board finds that these symptoms are of such 
character as to clearly to interfere with normal 
employability.  As the veteran's only two service-connected 
disabilities are rated zero percent, a rating of 10 percent 
is warranted pursuant to 38 C.F.R. § 3.324.  


ORDER

A rating of 10 percent based on multiple noncompensable 
service-connected disabilities is granted. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

